El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El 19 de junio de 1944, Sixta Guadalupe radicó una de-manda ante una corte de distrito contra Alfredo Aeín Vall-Lloberas. Alegaba que el 3 de febrero de 1944 fué seria-mente lesionada al ser arrollada, mientras se encontraba en la acera, por una bicicleta manejada por un menor quien la usaba como mensajero del demandado, dueño de una farma-cia. La súplica solicita daños en la suma de $6,000.
El epígrafe de la demanda lee: “Sixta Guadalupe, asis-tida de su esposo José Rivera, Demandante, v. Alfredo Acín Yall-Lloberas, Demandado”. Esta misma frase se repite en el párrafo preliminar que contiene la comparecencia de la demandante, en el primer párrafo de la demanda y en la súplica. Sin embargo, en el cuerpo de la demanda propia-mente dicho, la demandante relató solamente los daños infe-rídosle a ella; y hace la reclamación solamente a nombre *295suyo, y no para la sociedad de gananciales. El demandado admite qne la reclamación de daños está redactada en dicho lenguaje. En verdad, radicó nna moción de desestimación precisamente en la teoría de qne en la demanda se reclama-ban daños para la esposa solamente, y no para la sociedad de gananciales.
La corte inferior declaró sin lugar la moción de desesti-mación del demandado. El demaridado solicitó la reconside-ración de dicha resolución. Así las cosas, el 23 de febrero de 1945 la demandante solicitó permiso para enmendar sn demanda. La demandante se proponía en la enmienda eli-minar la frase “asistida de sn esposo”, según aparecía donde ya se ha dicho; y adicionar nn párrafo a saber, ‘ ‘ Qne la demandante tiene en la actualidad 65 años de edad, es ca-sada y vecina de Santnrce, Puerto Rico y comparece en este caso por sn propio derecho por vivir completamente sepa-rada de sn cónyuge José Rivera, por quien fné abandonada hace aproximadamente veintiocho años y con quien nunca ha vuelto a reanudar las relaciones conyugales.”
El demandado se opuso a la moción. El 25 de abril, la corte de distrito dictó una resolución denegando la moción.(1) *296Expedimos el auto de certiorari para revisar esta actuación de la corte inferior.
Según indica la corte de distrito, la indemnización concedida dentro del matrimonio por daños personales a la esposa constituye un bien ganancial; y la esposa no puede entablar pleito por ellos a su propio nombre a no ser que esté viviendo separada de su esposo por haberla éste abandonado. Vázquez v. Porto Rico Ry., Lt. & P. Co., 35 D.P.R. 62. Pero al determinar si un pleito específico ha sido radicado a nombre de la sociedad de gananciales o de la esposa solamente, debemos remitirnos a las alegaciones en el cuerpo de la demanda.
Claramente lo hicimos constar al manifestar reciente-mente que en el caso de Vázquez v. Valdés, et al., 28 D.P.R. 467, citado por la corte de distrito, “se trataba de un pleito establecido en reclamación de daños personales sufridos por la esposa. La acción fué interpuesta por ésta, asistida de su marido, y después de resolverse que la acción pertenecía a la sociedad conyugal, se confirmó la sentencia que desestimó la demanda, porque del contexto de ésta surgía que la acción se 'ejercitaba para beneficio de la esposa y no a favor de la sociedad de gananciales.” (Segarra v. Vivaldi, 59 D.P.R. 803, 808). (Bastardillas nuestras).
Por otro lado, en, el caso de Segarra, intitulado “Monse-rrate V. de Segarra, asistida de su esposo don Antonio Se-garra”, se alegó en el cuerpo de la demanda que los deman-dantes sufrieron daños. Por tanto concluimos que se esta-blecía (pág. 809) ‘Lio en beneficio exclusivo de la esposa, sino para la sociedad conyugal”. Entonces pasamos a resolver que (págs. 809-10) “Habiéndose instado el pleito por la esposa asistida de su marido Antonio Segarra, éste úl-timo es parte en la acción . . . Por consiguiente, en el pre-sente caso sólo podría decirse que la comparecencia de la es-posa es superflua y siendo así puede hacerse caso omiso de ella, subsistiendo la del esposo, quien, como administrador *297de la sociedad conyugal tiene el derecho de representarla en esta acción.”
Aquí los hechos son todo lo contrario de los del caso de Begarra; pero la teoría de dicho caso impera sin embargo. Es decir, las alegaciones sustanciales aquí envueltas esta-blecen una reclamación de daños para la esposa únicamente, y el pleito es exclusivamente para su beneficio. Por tanto, en la frase ‘‘Sixta Guadalupe, asistida de su esposo”, la comparecencia del esposo, y no la de la esposa, es rechazada por superflua. En verdad, hablando en términos gramati-cales, es un poco más fácil llegar al presente resultado. En el caso de Begarra, fue necesario que explicáramos que la comparecencia del esposo surgió del uso de la frase “asis-tida de su esposo”. Aquí la esposa inequívocamente compa-rece como demandante.
El resultado es que en un pleito por lesiones personales recibidas por una mujer casada, la frase “la demandante asistida de su esposo” no es decisiva. Puede ser un pleito instituido por el esposo a nombre de la sociedad de ganan-ciales. O puede ser un pleito de la esposa haciendo una re-clamación para sí. Las alegaciones en el cuerpo de la de-manda son el aspecto fundamental del caso. Si la reclama-ción es por daños a la sociedad de gananciales, la compare-cencia de la esposa es superflua; si la reclamación es para la esposa únicamente, la frase “asistida de su esposo” es superflua.
En la demanda original en este caso la esposa hizo una reclamación para sí. Por tanto rechazamos por superfluas las alusiones con respecto al marido. Una vez que obtene-mos ese resultado, es obvio que la esposa tenía derecho a enmendar su demanda para alegar un hecho cuya ausencia hacía que la demanda fuera defectuosa: el abandono por parte de su marido hacía muchos años. Tal enmienda no cambia la naturaleza de la causa de acción ni reemplaza a la demandante por una parte demandante completamente *298diferente. Simplemente suministra nn hecho necesario a la cansa de acción, que, con excepción de este hecho, ya aduce la demanda en beneficio de la demandante. Por tanto el caso es claramente distinguible de los de González v. White Star Bus Line, Inc., 53 D.P.R. 345, y Morán & Cía. v. Corte de Distrito, 55 D.P.R. 637. De conformidad con la Regla 15 a, Reglas de Enjuiciamiento Civil, la corte de distrito debió haber declarado con lugar la moción de la demandante soli-citando permiso para radicar la propuesta demanda enmen-dada(2)

La resolución de la corte de distrito denegando la mo-ción solicitando permiso para enmendar la demanda será anulada y devuelto él caso para ulteriores procedimientos no inconsistentes con esta opinión.


 La resolución de la corte de distrito dice en parte, como sigue:
“Está firmemente resuelto en esta jurisdicción, que una mujer casada no puede demandar sola en acciones de daños y perjuicios, a menos que haya sido abandonada por su esposo; así como que la indemnización concedida a cualquiera1 de los cónyuges es un bien ganancial; y que siendo el marido el administrador de la sociedad de gananciales, es él quien debe ejercitar la acción, doctrina que no es alterada por el hecho de que la esposa comparezca asistida de su esposo rec-lamando indemnización para ella. (Véase: Vázquez v. Valdés, et al., 28 D.P.R. 467; Vázquez v. P.R. Ry., Light & Power Co., 35 D.P.R. 62; Irizarry v. Díaz Ojeda, 35 D.P.R. 144; Flit v. White Star Bus Line, Inc., 49 D.P.R. 144, 50 D.P.R. 98; González v. White Star Bus Line, Inc., 53 D.P.R. 345; P. R. Ry., Light & Power Co. v. Cognet et al., 3 F. 2d 21).
“La demanda original, tal y como está redactada, no expone hechos consti-tutivos de una causa de acción; es inexistente; y por la demanda enmendada se trata de traer ahora al pleito, como demandante, a la única parte que tenía interés cuando se ejercitó la acción, y ello no puede hacerse mediante enmienda. (González v. White Star Bus Line, Inc., supra; Ramón Morán & Cía. v. Corte, 55 D.P.R. 637).”


 Véanse Ruiz v. Ruiz, 61 D.P.R. 823; Jaume v. Corte de Distrito, 61 D.P.R. 168; Municipio v. Ríos, 61 D.P.R. 102; Rodríguez v. The San Juan Fruit Co., 60 D.P.R. 437.